Citation Nr: 1442031	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  06-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for major depression, to include as secondary to disabilities of the cervical spine, lumbar spine, right hand, and left foot. 

2.  Entitlement to a compensable disability rating for degenerative changes of the cervical spine and right trapezius strain prior to August 10, 2013 and an evaluation in excess of 10 percent thereafter. 

3.  Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative changes.
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Private Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to June 1985, and again from December 1988 to January 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal rating decisions dated since July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2005 rating decision, of the RO in Detroit, Michigan, the RO denied the Veteran's claims of entitlement to disability ratings in excess of 20 percent for low back strain with degenerative changes and radiculopathy, and in excess of 0 percent (noncompensable) for cervical spine degenerative changes and right trapezius strain.  In a January 2007 rating decision of the RO in Augusta, Maine, the RO denied the Veteran's claim of entitlement to service connection for major depression. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2007.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in November 2008, December 2010, and December 2011.  In December 2010, the Board issued a decision which, in part, denied service connection for major depression and denied increased ratings for degenerative changes of the cervical spine and right trapezius strain and low back strain with degenerative changes and radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's December 2010 decision regarding the above issues and remanded these issues to the Board for compliance with the Joint Motion.  The Board remanded this claim for further development in accordance with the directives of the Joint Motion in December 2011.  That development having been completed, this claim is once again before the Board.

Upon remand, in a January 2014 rating decision, the Veteran was granted a 10 percent rating for the degenerative changes of the cervical spine and right trapezius strain, effective from August 10, 2013.  The Veteran continues to appeal to the Board for the assignment of a higher rating for the cervical spine disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

Moreover, in the January 2014 rating decision, the Veteran was also granted secondary service connection for right lower extremity radiculopathy, evaluated at 10 percent disabling, effective from August 10, 2013.  As the information of record does not indicate that the Veteran has expressed disagreement with either the initial rating or the effective date assigned following the award of service connection for the right lower extremity disability, this discrete matter will not be addressed as part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that a notice of disagreement must be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level and the effective date assigned following an award of service connection).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  Major depression did not have its onset in service or within one-year thereafter, and is not shown to be related to any incident, injury or disease of service origin.

2.  Prior to the August 10, 2013, the manifestations associated with the Veteran's degenerative changes of the cervical spine do not more nearly approximate forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height.

3.  From August 10, 2013, the manifestations associated with the Veteran's degenerative changes of the cervical spine do not more nearly approximate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  The manifestations associated with the Veteran's right trapezius strain do not more nearly approximate moderate disability of muscle group I or IV.

5.  The manifestations associated with the Veteran's low back strain with degenerative changes do not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

6.  Service connected disabilities do not prevent the Veteran from engaging in gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for major depression are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  The criteria for a compensable rating for degenerative changes of the cervical spine prior to August 10, 2013, and in excess of 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5242 (2013). 

3.  The criteria for a separate compensable rating for right trapezius strain are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.73, Diagnostic Codes 5301, 5304 (2013). 

4.  The criteria for a rating in excess of 20 percent for low back strain with degenerative changes are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5242 (2013). 

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prior to the initial adjudication of the Veteran's claim for service connection for major depression in the January 2007 rating decision, he was provided notice of the VCAA in March 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate a claim for service connection, claimed at that time only as secondary to service-connected disabilities, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that the VCAA letter did not specifically notify the Veteran of the information and evidence needed to substantiate a claim for direct service connection.  However, given his testimony at the Board hearing that his depression is due to verbal assaults during service, the Board finds that he had actual knowledge of how to substantiate such a claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  In addition, the August 2007 statement of the case provided the Veteran with the provisions of 38 C.F.R. § 3.303 and § 3.304 (2013), the regulations pertaining to direct service connection claims.  These factors combine to demonstrate that a reasonable person could have been expected to understand what was needed to substantiate a claim for service connection on a direct service-incurrence basis.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As regards the claims for increased ratings, the Veteran was provided notice of the VCAA in October 2004, prior to the initial adjudication of the claims in the July 2005 rating decision.  The VCAA letter indicated the types of information and evidence necessary to substantiate a claim for an increased rating, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006 pertaining to the downstream effective date element of his claims with subsequent readjudication in an August 2006 supplemental statement of the case.  See Dingess, 19 Vet. App. 473.  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112. The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  In the November 2008 remand, the Board requested that the RO obtain the Veteran's records from the Social Security Administration (SSA).  The RO associated these records in December 2008.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

VA provided the Veteran with adequate medical examinations. The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  The information of record does not indicate that there is additional evidence relevant to the issue decided herein which has not been associated with the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the November 2008 and December 2011 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment, 13 Vet. App. at 146-47.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for major depression and increased evaluations for his spine conditions, and the Veteran volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  The Veteran's current diagnosis of major depressive disorder is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, are for application in this case.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods. 

The Veteran's degenerative changes of the cervical spine and trapezius strain are rated as 0 percent prior to August 10, 2013 and 10 percent thereafter under Diagnostic Code 5242.  38 C.F.R. § 4.71a .  His low back strain with degenerative changes and radiculopathy are rated as 20 percent under Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

40 percent for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Background

Major Depressive Disorder

The Veteran contends that he has depression secondary to disabilities of the cervical spine, lumbar spine, right hand, and left foot.  Alternatively, he contends that his depression is due to verbal assaults during service that led to numerous fights. 

His service treatment records do not reflect any complaints, findings, or diagnoses of depression or of any psychiatric disorder.  They do reflect that he was in a fight in January 1982 and evaluated in May 1982 after allegedly pulling a knife on a fellow shipmate.  The Veteran indicated that he had responded to a perceived threat by holding an unopened knife.  The assessment was of a normal examination with no psychiatric diagnosis.  They also show that he was sent to the brig on a couple of occasions, but the reasons were not mentioned.  However, he specifically denied any depression or excessive worry on reports of medical history dated December 1988 and March 1990, and the accompanying reports of medical examination indicate normal psychiatric evaluations. 

Post service, a February 2004 VA treatment note reflects a history of being seen by the mental health clinic intermittently since 1998.  He complained of depression and poor sleep, noting that he misses his kids, his sister-in-law died in July 2003, and his grandfather died in 1998.  He also reported a history of seeing a psychiatrist in 1993 when he had a premature child and had medical problems.  He was diagnosed with recurrent depression, grief; and mixed anxiety and depression.  An April 2006 VA treatment note reflects a longstanding history of pain and depression, and diagnoses of major depression, recurrent, secondary to pain and medical issues; and a history of intermittent explosive disorder.  June and December 2006 VA treatment notes carry forward the diagnoses of major depression, recurrent, secondary to pain and medical issues; and a history of intermittent explosive disorder. 

In February 2006, the Veteran was administered VA neuropsychological testing, which reportedly indicated that the Veteran was an individual whose presentation is more accurately viewed as an exaggeration or fabrication of psychological symptoms and the rationale behind such embellishment could not be determined by the testing.  The treatment provider further indicated that, had the Veteran's symptoms been accepted as legitimate, he would be found to be suffering from a more severe psychotic disorder than is displayed by his diagnosed depressive disorder.

A November 2006 VA examination report reflects a history of injury in the military as well as five car accidents since 1993 with related injuries and pain issues.  The Veteran denied any combat exposure in service, but reported multiple race-related interpersonal conflicts as well as serving six months of hard labor due to a charge of stealing.  The Veteran relayed a history of physical abuse by his father and fighting with his siblings and school mates.  He stated that he is depressed due to his car accidents, September 11, President Bush's actions, and the treatment of veterans by the government.  He also reported frustration at his family for not helping and at his disability.  When asked to elaborate on his depression, he stated that he has no drive or will power, is bothered by grief issues and multiple deaths of family members, and that he misses his kids.  He also endorsed using cannabis every day, but reported that he quit two days ago at his wife's insistence.  After examination, the examiner provided Axis I diagnoses of depressive disorder, not otherwise specified (NOS), and cannabis dependence; and an Axis II diagnosis of antisocial personality disorder.  The examiner noted the above VA treatment notes as well as the results of February 2006 VA psychological testing, which reportedly indicated that the Veteran is an individual whose presentation is more accurately viewed as an exaggeration or fabrication of psychological symptoms and the rationale behind such embellishment could not be determined by the testing.  The examiner then stated that the Veteran's depressive disorder NOS is not caused by or the result of his service-connected condition.  The examiner noted that the Veteran appears to have a history of conduct disorder as a child which progressed to antisocial personality disorder as an adult.

Cervical Spine, Right Trapezius, Low Back

A May 2004 VA treatment note reflects complaints of pain in the neck and shoulders and 25 minutes of morning stiffness.  The Veteran reported working as a driver 12 to 13 hours per day and taking pain medication.  Examination of the neck revealed slightly limited range of motion on flexion.  Examination of the shoulders revealed pain in the supraspinatus tendon, left greater than right, with almost normal range of motion.  The physician provided diagnoses of left supraspinatus tendinitis and degenerative disc disease in the cervical spine. 

A May 2004 VA EMG consult reflects a normal electrodiagnostic test of the right lower extremity and lumbar paraspinal muscles without evidence of radiculopathy, plexopathy, or peripheral neuropathy. 

A January 2005 VA examination report reflects that the Veteran resisted during range of motion testing of the right shoulder, neck, and low back.  The head was square on his shoulders.  There was good neck muscle tone with no spasm or atrophy.  There was no atrophy of the trapezius muscle and the upper limbs were negative for any neurological deficiency.  There was normal lumbar lordosis and good muscle tone without any spasm or atrophy.  There was good muscle tone in both legs and sensation to pinprick and touch was present.  EHL (extensor hallucis longus - responsible for dorsiflexion) movements were 0 involving extension or flexion but plantar reflex was flexor.  Straight leg raising was resisted to 10 degrees, however, sitting straight leg raising was to 90 degrees.  X-rays of the cervical and lumbar spines were reported as being normal without any degenerative changes.  The examiner provided a diagnosis of normal cervical and lumbar spines with subjective manifestations of extreme difficulty of movement with manifestation of limited motion.  The examiner stated that the manifestations by this Veteran about his musculoskeletal disability are inconsistent for any orthopedic or traumatic pathology. 

A June 2005 VA treatment note reflects that examination of gait and station revealed no acute abnormality, and inspection and assessment of range of motion, stability, and muscle strength and tone of the upper and lower extremities revealed no acute abnormality. 

A July 2005 VA treatment note reflects that the Veteran underwent a bunionectomy, and he had to change the bandage on his left foot due to drainage and asked for more bandage supplies.  A subsequent note dated later that month reflects that he had removed all but two sutures from the left foot.  He was given more bandage supplies. 

A June 2006 VA examination report reflects that the Veteran again resisted during range of motion testing of the neck and low back.  The head was square on his shoulders.  There was good neck muscle tone without any spasm or atrophy.  Both upper limbs were negative for any neurological deficiency.  There was normal lumbar lordosis and no spasm or atrophy.  There was good muscle tone of the lower limbs with no atrophy.  The test of EHL was ineffective because the Veteran did not move his ankle or toes.  Reflexes were 1+ and plantar reflex was flexor.  Straight leg raising was resisted to 15 degrees.  Laseque test was negative. X-rays of the cervical spine were reported as showing very mild spondylosis changes at the C5-C6 level.  X-rays of the lumbar spine were reported as showing minimal early degenerative changes.  The examiner provided a diagnosis of very mild degenerative changes in the cervical and lumbar spines with gross limitation of motion.  The examiner stated that the subjective symptoms are completely out of proportion to any significant residual from traumatic injury from many years ago. 

In a September 2006 statement, the Veteran indicated that when he has a flare-up of his back he has to stop whatever he is doing. 

An April 2007 statement from the Veteran's VA treating physician reflects that the Veteran has back pain. 

A May 2007 statement from the Veteran's VA treating physician reflects that the Veteran has back pain and numbness in the right leg off and on and should not do any heavy lifting. 

A November 2007 VA treatment note reflects complaints of back pain, a diagnosis of osteoarthritis, and a recommendation to exercise as tolerated. 

A February 2008 statement of the Veteran's ability to do work-related activities reflects that he can stoop frequently, kneel and crouch occasionally, but never crawl.  It was also noted that he can frequently lift up to 20 pounds, occasionally lift up to 50 pounds, but never lift over 50 pounds.

In an August 2013 VA examination, it was noted that the Veteran had been diagnosed with low back strain, degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, and right trapezius muscle strain.  

For the Veteran's low back, he reported flare-ups that impact his functionality in being unable to walk, stand, sit down, or otherwise move and that his feet go numb.  Range of motion testing revealed a forward flexion of 55 degrees with pain at 5 degrees, extension of 5 degrees with pain at 5 degrees, right lateral flexion of 20 degrees with pain at 5 degrees, left lateral flexion of 30 degrees with pain at 5 degrees, right lateral rotation of 20 degrees with pain at 5 degrees, and left lateral rotation of 30 degrees with pain at 5 degrees.  Upon repetitive testing, the Veteran's forward flexion was 65 degrees, extension was 5 degrees, right lateral flexion was 10 degrees, left lateral flexion was 20 degrees, and bilateral lateral rotation was 30 degrees, all revealing no additional decrease in motion.  Functional limitations were noted as pain on movement, weakened movement, and less movement than normal.  The Veteran showed evidence of tenderness to palpation over the lumbar spine, greatest at level L4-S1.  Guarding and muscle spasms were present, but not severe enough to cause abnormal gait or spinal contour.  Muscle strength for all muscles involved was active movement against some resistance with no muscle atrophy.  Reflexes were all normal with the exception of the right ankle, which was hyperactive without clonus.  Sensory examination was all normal.  Straight-leg testing was positive for the left.  It was noted that the Veteran regularly used a brace for his condition.  Arthritis was documented by X-ray.  It was noted that the Veteran cooperated with the examination fully.

For the Veteran's cervical spine, he reported flare-ups in which he is unable to turn his head and has to turn his whole body instead.  He reported tingling in the cervical spine and that he sometimes cannot raise his arms past his shoulders.  Pain was reported as constant.  Range of motion testing revealed a forward flexion of 40 degrees with no pain, extension of 20 degrees with pain at 15 degrees, right lateral flexion of 25 degrees with no pain left lateral flexion of 30 degrees with pain at 20 degrees, right lateral rotation of 45 degrees with no pain, and left lateral rotation of 50 degrees with no pain.  Upon repetitive testing, forward flexion was 45 degrees, extension was 40 degrees, bilateral lateral flexion was 30 degrees, and bilateral lateral rotation was 50 degrees, all revealing no additional decrease in motion.  No functional loss was noted.  The Veteran had localized tenderness to palpation of the cervical spine.  Guarding and muscle spasms were present, but not severe enough to cause abnormal gait or spinal contour.  Muscle strength for all muscles involved was active movement against some resistance with no muscle atrophy.  Reflex and sensory examinations were normal.  Arthritis was documented by X-ray.  It was noted that the Veteran cooperated with the examination fully.

TDIU

The Veteran's SSA records reveal that he is currently unable to work due a combination of his depression and spine disabilities.

The Veteran was provided with a VA examination in August 2013 to assess his ability to obtain and maintain substantially gainful employment in light of his service-connected spine disabilities.  Upon full examination of the Veteran's lumbar and cervical spine, in-person interview, and review of the claims file, the examiner opined that the Veteran's service-connected spine conditions are not likely to impact his ability to obtain and maintain substantially gainful full-time sedentary employment per the limitations he found on the examination.  These conditions will likely impact the ability to obtain physically demanding employment only, due to pain from lifting and standing for long periods of time.  

Analysis

Major Depressive Disorder

Preliminary Matters

The Board notes that the Veteran initially claimed service connection for a depressive disorder based upon a theory of secondary service connection to his musculoskeletal disabilities only.  However, at the October 2007 Board hearing, the Veteran advanced the alternate theory that his condition could also be related to verbal assaults during service that led to numerous fights.  The Veteran had been provided a VA examination in November 2006 that was limited to the issue of secondary service connection only.  The Board notes that the Veteran has not been provided with a VA examination regarding the theory of direct service connection based upon in-service personal assault since that theory was raised after the November 2006 VA examination at the October 2007 Board hearing.  However, the Board finds that the facts of this case do not require the provision of such an examination.

The Veteran's lay belief that his depressive disorder is related to his alleged in-service assault is competent evidence because it is within the common knowledge and experience of a lay person that such assaults can cause psychiatric problems.  However, the persuasive value of his testimony is low because the overall factual picture is complex.  First, there is no independent corroboration of the Veteran's allegations of assaults.  The record merely shows that the Veteran was involved in altercations without any discussion of their cause or any description of the Veteran as a victim of any assault.  Furthermore, as shall be discussed in further detail below, the Board does not find the Veteran's allegations of suffering assaults in service to be credible.  Additionally, given the over decade-long gap from military service before medical documentation actually shows treatment for a depressive disorder, the lack of substantiation of any such assaults or resultant psychiatric issues in service, and the Veteran's post-service emotional issues related to family loss, the Board concludes that the Veteran's lay belief alone is insufficient meet even the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also id.

Based upon the nature of the condition involved, the amount of time that elapsed after service before it manifested, and the other possible causes for the symptoms observed by the Veteran, the issue of whether his specific condition was caused his specific service is too complex to be with in the common knowledge of a non-expert such as the Veteran or this Veterans Law Judge.  As such, and in the absence of any evidence, other than the Veteran's lay statements, indicating that the Veteran's current depressive disorder may be due to his alleged in-service assaults, the low threshold for an indication of nexus under Mclendon is not met.  Therefore, the decision to not provide an additional VA examination for this issue is deemed proper.

Secondary Service Connection

Given the above, the Board notes the opinion of the VA treating psychiatrist finding that the Veteran's depressive disorder stems from his physical disabilities, but finds the opinion of the VA examiner to be more probative.  The Board points out that the Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The treating psychiatrist also provides no rationale, and the opinion appears to have been made without a review of the Veteran's claims file or a comparably accurate medical history.  Thus, the Board finds this opinion to be of little probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  On the other hand, as the opinion of the 2006 VA examiner was made after both examination of the Veteran and a review of the record, including the opinion of the treating psychiatrist, the Board finds it to be of great probative value.  See Hayes, 5 Vet. App. at 69-70.  Thus, the Board finds that the Veteran's major depression is not related to any service-connected disability. 

Direct Service Connection

As regards his contention that his depression is due to verbal assaults during service that led to numerous fights, the Board reiterates that his service treatment records do not reflect any complaints, findings, or diagnoses of depression.  He also did not relate his depressive disorder to such assaults during the VA examination.  Further, there is no competent and probative evidence that his current depressive disorder is related to any incident of service.  This is further supported by the VA examiner's qualifying of the diagnosis of depressive disorder as NOS.
 
Additionally, given the nature of the condition and the overall complexity of the facts of this case, the Board concludes that this Veteran is not competent to opine as to the origin of his condition.  The Board finds that the Veteran's recollections of verbal assaults, prompted by racial discrimination, during service that led to numerous fights do not accurately reflect what is shown in the Veteran's service personnel records.  Although the Board notes that the Veteran may actually believe that he suffered such discrimination leading to the alleged assaults, there is no independent evidence to corroborate that such discrimination actually occurred.  Rather, the evidence of record merely shows that the Veteran was evaluated for misconduct and punished accordingly.  Despite ample opportunity for the Veteran to raise the issue of racial discrimination during military service, including in defense of his misconduct, no such allegations were ever discussed during military service.

After considering the Veteran's testimony, his endorsement of no psychiatric problems in the separation report of medical history, the lack of report of any psychiatric problems during service (although he sought treatment for other orthopedic conditions and illnesses such as colds), and the many years from separation from service until he sought treatment for a depressive disorder, the Board concludes that he had no psychiatric symptoms during service.  Although it is noted that the Veteran reported a history of seeing a psychiatrist on an occasion in 1993 and intermittently from 1998 to 2004, the Board notes that these occasions are merely supported by the Veteran's own recollections without substantiation by medical documentation and were purportedly related only to post-service issues of family loss.  Thereby, when also coupled with the Veteran's February 2006 finding of exaggerating  or fabricating his psychiatric symptoms, this results in a finding of a lack of credibility for the assertion that these visits actually occurred and/or were the result of the Veteran's service-connected disabilities and/or alleged in-service assaults.  Thus, the Board has determined that its conclusion is more in keeping with the record as a whole.

In general, relevant evidence is evidence which "has any tendency to make a fact more or less probable than it would be without the evidence."  FED. R. EVID. 401(a).  Accordingly, the Board acknowledges that the Veteran's testimony on the issue of the in-service assaults and allegations of racial discrimination as potential underlying causes of the Veteran's current depressive disorder is relevant even though its probative value may be slight.  In this case, apart from the assertion of secondary service connection to the Veteran's musculoskeletal disabilities, the Veteran's lay belief is based upon the absence of any alternative causes for his condition other than the alleged assaults based upon racial discrimination.  However, the causes of his condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's testimony to be of minimal probative value compared to the detailed medical opinion against the claim.

Additionally, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous major depression since active service, he is not found to be credible.  Again, there is no indication of depression in service.  Although the record reflects a history of depression as early as 1993, the history also relates the depression to other factors, such as having a premature baby and deaths in the family.  

Lastly, if he had experienced depression continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in February 2006.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current major depression to active service. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

Cervical Spine, Right Trapezius, Low Back

Here, the Board summarizes the objective, probative evidence of record.  The May 2004 VA treatment note reflects only slightly limited flexion of the neck and almost normal range of motion of the right shoulder.  The June 2005 VA treatment note reflects normal gait and station and normal range of motion and muscle strength and tone of the upper and lower extremities.  The July 2005 VA treatment notes indicate that he was able to move his neck and low back in caring for his left foot following a bunionectomy.  The June 2006 VA examination report reflects no neurological deficiency in the upper extremities.  The Veteran's statement of September 2006 indicates that he is able to move about prior to a flare-up of his back.  The November 2007 VA treatment note reflects a recommendation to exercise as tolerated, further indicating that he has some level of range of motion of his neck and low back.  The February 2008 statement of his ability to do work-related activities also indicates that he can move his neck and low back, such as in stooping.  Lastly, the August 2013 VA examination report reflects that the Veteran had greater than 30 degrees of flexion, even after repetition, and no ankylosis of the lumbar spine as well as greater than 30 degrees of flexion, even after repetition, a combined range of motion greater than 170 degrees, and no ankylosis of the cervical spine.

Given the above objective, probative evidence, the Board makes the following findings: 

The Veteran's degenerative changes of the cervical spine have not been manifested by forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height at any time prior to August 10, 2013. Thus, a compensable disability rating is not warranted  prior to August 10, 2013. 

The Veteran's degenerative changes of the cervical spine have not been manifested by forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time after August 10, 2013.  Thus, a disability rating in excess of 10 percent is not warranted  prior to August 10, 2013. 

The Veteran's right trapezius strain has not been manifested by moderate disability of muscle group I or IV.  See Diagnostic Codes 5301, 5304, 38 C.F.R. § 4.73 (2013).  Thus, a separate compensable rating for right trapezius strain is not warranted. 

The Veteran's low back strain with degenerative changes has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Thus, a disability rating in excess of 20 percent is not warranted. 

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral). 

The schedular evaluation for the Veteran's disabilities is not inadequate.  The symptoms described above for each disability are specifically noted in the rating criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his disabilities are therefore adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115. 

In summary, as the preponderance of the evidence is against increased ratings, the benefit-of-the-doubt doctrine is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57; Hart, 21 Vet. App. 505.



TDIU

The Veteran is currently service-connected for the following disabilities: (i) low back strain with degenerative changes, rated as 20 percent disabling; (ii) degenerative changes of the cervical spine and right trapezius strain, rated as 10 percent disabling; (iii) right fourth and fifth metacarpals fracture residuals, rated as 10 percent disabling; (iv) left first metatarsophalangeal joint hallux limitus, rated as 10 percent disabling; and (v)  right lower extremity radiculopathy associated with low back strain with degenerative changes, rated as 10 percent disabling.  These ratings combine to 50 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran does not have a single disability of 60 percent or a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

Here, SSA records show that the Veteran has not worked since August 2004, allegedly due to his spine and psychiatric disorders.  However, these records do not discuss the Veteran's employability solely due to his spine conditions, as his non service-connected psychiatric disorders were considered as well in the SSA decision.

A review of the Veteran's private treatment records and VA treatment records did not reveal any evidence dispositive of the issue of the Veteran's employability.  Of note is the VA examination provided in 2013, which took the Veteran's service-connected conditions into account solely in and of themselves, found that the Veteran's spine conditions did not prevent the Veteran from gainful employment, particularly if it was sedentary.  Additionally, the examiner did not necessarily rule out all physical employment, as he stated that, based upon the Veteran's functional limitations, he could still perform if given adequate breaks.

While the Veteran contends that he is unemployable, the other evidence of record including probative medical evidence shows otherwise.  The medical evidence is more probative because VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and actual impact the disability would cause on the Veteran's ability to find substantial gainful employment.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Here, the probative medical evidence of record shows that the Veteran is not rendered unemployable due to service connected disability.   Rather he is still capable of sedentary employment and possibly some physical employment when accounting for his service-connected conditions only.  Although he is currently unemployed due to disabilities, it appears this is based upon the inclusion of non service-connected psychiatric conditions that cannot be considered in this adjudication as a matter of law.  Based upon these findings, the RO determined that referral of the TDIU issue for extra-schedular consideration was not required.  Thus the Board agrees and affirms the determination of the RO in regard to its application of 38 C.F.R. § 4.16(b).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for major depression, to include as secondary to disabilities of the cervical spine, lumbar spine, right hand, and left foot is denied. 

Entitlement to a compensable disability rating for degenerative changes of the cervical spine and right trapezius strain prior to August 10, 2013 and in excess of 10 percent thereafter is denied. 

Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative changes and radiculopathy.

Entitlement to a total disability rating based on TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


